
	

113 SRES 100 ATS: Commending and congratulating the University of Louisville men’s basketball team for winning its third Division I National Collegiate Athletic Association championship, and the University of Louisville women’s basketball team for being runner up in the 2013 Women’s Division I National Collegiate Athletic Association Basketball Tournament.
U.S. Senate
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 100
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2013
			Mr. McConnell (for
			 himself and Mr. Paul) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending and congratulating the
		  University of Louisville men’s basketball team for winning its third Division I
		  National Collegiate Athletic Association championship, and the University of
		  Louisville women’s basketball team for being runner up in the 2013 Women’s
		  Division I National Collegiate Athletic Association Basketball
		  Tournament.
	
	
		Whereas, on April 8, 2013, the University of Louisville
			 Cardinals defeated the University of Michigan Wolverines, 82 to 76, in the
			 final game of the National Collegiate Athletic Association (referred to in this
			 preamble as NCAA) Division I Men’s Basketball Tournament in
			 Atlanta, Georgia;
		Whereas the Louisville Cardinals have won 3 national
			 titles and appeared in 10 NCAA Final Fours, their first title and third Final
			 Four appearance under Coach Rick Pitino;
		Whereas Hall of Fame Coach Rick Pitino is the only coach
			 to win NCAA national men’s basketball championships at 2 universities;
		Whereas senior guard Peyton Siva has led the Cardinals to
			 2 Big East Conference Tournament Championships, 2 NCAA Final Fours, and 1 NCAA
			 national title while playing for the University of Louisville men’s basketball
			 team;
		Whereas junior center Gorgui Dieng was named Big East
			 Conference Defensive Player of the Year and First Team All-Big East, along with
			 junior guard Russ Smith;
		Whereas junior forward Luke Hancock was named Most
			 Outstanding Player of the 2013 NCAA Final Four, the first nonstarter to win the
			 award;
		Whereas each player, coach, athletic trainer, and staff
			 member of the University of Louisville men’s basketball team dedicated their
			 season and tireless efforts to a successful team effort;
		Whereas the University of Louisville women’s basketball
			 team inspired the people of the Commonwealth with its memorable and exciting
			 run in the tournament and for being the lowest-seeded team to make it to the
			 NCAA title game since the inaugural women’s championship game in 1982;
		Whereas residents of the City of Louisville and the
			 Commonwealth of Kentucky and Cardinal fans worldwide are to be commended for
			 their long-standing support, perseverance, and pride in this team; and
		Whereas Coach Rick Pitino, Coach Jeff Walz, and the
			 University Louisville Cardinals have brought pride and honor to the City of
			 Louisville and the entire Commonwealth of Kentucky this season, which is
			 rightly known as the college basketball capital of the world: Now, therefore,
			 be it
		
	
		That the Senate—
			(1)commends and
			 congratulates the University of Louisville Cardinals on its outstanding
			 accomplishment; and
			(2)respectfully
			 requests that the Secretary of the Senate transmit a copy of this resolution to
			 the president of the University of Louisville.
			
